 In theMatter Of AMERICAN BRIDGE COMPANYandLOCAL UNION PTO.1117,STEEL WORKERS ORGANIZING COMMITTEE(C. I. 0.)Case No. R-3423.-Decided January 28, 1942Jurisdiction:structural steel fabrication industryInvestigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until certified by the Board; electionnecessary.Unit Appropriate for Collective Bargaining:all employees of the Company atitsGary, Indiana, plant, excluding foremen, assistant foremen or super-visors in charge of any class of labor, watchmen, guards, salaried employeesdesigners,clerks,draftsmen,and engineers.Knapp, AllencfCushing,byCllr.Paul R. Conaghan,of Chicago.111., for the Company.Mr. Lee Pressman,ofWashington, D. C.,Mr. Arthur J. GoldbergandMr. John J. Brownlee,of Chicago, Ill., andMr. Frank Grider,of Gary, Ind., for the S. W. O. C.Mr. Marry P. Sharavsley,of Gary, Ind., for the Association.Mr. Willinnn F. Seharnikow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 10, 1941, Local Union No. 1117, Steel Workers Organiz-ing Committee, affiliated with the Congress of Industrial Organiza-tions, herein called the S. W. O. C., filed with the Regional Directorfor the Thirteenth Region (Chicago, Illinois) a petition alleging .thata question affecting commerce had arisen concerning the representa-tion of employees of American Bridge Company, Gary, Indiana.'herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnOctober 23, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act, and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorized38 N. L. R. B., No. 125.624 AMERICAN BRIDGE COMPANY625theRegionalDirector to conduct it and to provide for anappropriate hearing upon due notice.On November 25, 1941, the Regional Director issued a notice ofhearing, and, thereafter, several orders of continuance, copies ofwhich were duly served upon the Company, the S. W. O. C., andEmployees Bargaining and Benefit Association, Gary Plant of theAmerican Bridge Co., herein called the Association, and unaffiliatedlabor organization claiming to represent employees directly affectedby the investigation.Pursuant to the notice and the orders of con-tinuance, a hearing was held on December 19, 1941, at Chicago,Illinois, before Isaiah S. Dorfman, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Company, the S. W. O. C.,and the Association were represented by counsel and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing oil the issueswas afforded all parties.During the course of the hearing the TrialExaminer made rulings on several motions and objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.After the hearing, on December 26, 1941, the Association filed abrief with the Board, which it has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE CO31PANYAmerican Bridge Company, a New Jersey corporation, is engagedin the fabrication of structural steel with 6 plants in 5 States,' 11sales offices in 9 States,2 and 4 warehouses in 3 States.'The presentproceeding concerns approximately 1,450 of a total of 1,750 personsemployed by the Company at its plant in Gary, Indiana.During1940, 75.5 percent or 69,950 tons of this plant's supply of rolled ironand steel was shipped from, and 86.6 percent or 59,222 tons of itsproduction of fabricated structural steel was shipped to, points out-side of the State of Indiana.The Company admits, for the purpose ofthe proceeding, that it is engaged in interstate commerce.'Gary,Indiana ; Elmira,New York; Trenton, New Jersey;Ambridge,Pennsylvania,Pittsburgh, Pennsylvania,and Minneapolis,Minnesota..2 Chicago,Illinois;Cleveland,Ohio,Pittsburgh,Pennsylvania ; New York,New York,Detroit,Michigan;Philadelphia,Pennsylvania;Baltimore,Maryland ; Cincinnati, Ohio ;St Louis,Missouri; Denver,Colorado;and Boston,Massachusetts'Trenton,New Jersey ; Philadelphia, Pennsylvania ; Pittsburgh, Pennsylvania ; andGary, Indiana.438861-42-vol 38-41 626DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDLocal Union No. 1117, Steel Workers Organizing Committee, is alabor organization affiliated with the Congress of Industrial Organi-zations, admitting to membership employees of the Company.Employees Bargaining and Benefit Association, Gary Plant oftheAmerican Bridge Co., is an unaffiliated labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn April 1, 1941, the Company, by written agreement introducedin evidence, recognized the S. W. O. C. as the collective bargainingagent of that organization's members, but it has since refused torecognizethe S. W. O. C. as the exclusive representative of all theCompany's employees in the unit hereinafter found to be appropriateunless and until the Board so certifies.The testimony and theexhibits submitted at the hearing and a statement of the RegionalDirector, admitted in evidence, show that the S. W. O. C. representsa substantial number of the Company's employees in the unit herein-after found to be appropriate, and that, under the circumstances,the Association represents a sufficient number of such employees toentitle it to a place on the ballot in an election.4We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company,described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce."The S. W. 0 C. submitted to the Regional Director its contract with the CompanyAtthe hearing it also introduced in evidence,its original records of the continuing member-ships of 1,259 of the Company's employees who, according to the Company,worked onNovember 1, 1941,in the unit of 1,450 persons hereinafter found to be appropriate.The Association submitted to the Regional Director 314 dues-payment cards and 126membership applications,the latter bearing apparently genuine signatures.One hundredthirty-four of the dues-payment cards contained the names of persons employed in the unitaccording to the Company's pay roll of October 15, 1941Ninety-nine of the membershipapplications bore signatures duplicating the names of persons on the 134 dues-paymentcardsNo report was made as to the remaining 27 membership applications.That,under the circumstances,the Association should be on the ballot,seeMatter ofHarvill Aircraft Die Casting CorporationandInternational Union of United AutomobileWorkers of America, Local863,C. 1 0 , 28 N. L. R. B, No.70; Matter of Marshall Field &CompanyandLocal 291, United Retail,Wholesale and Department Store Employees ofAmerica (C I. 0), 35 N L R B , No. 214;and cases therein cited AMERICAN BRIDGE COMPANYV. THE APPROPRIATE UNIT627The Company and the S. W. 0. C. agree that all employees of theCompany at its Gary, Indiana, plant, excluding foremen, assistantforemen or supervisors in charge of any classes of labor, watchmen,guards, clerical or salaried employees, draftsmen, drafting engineers,and designers, constitute an appropriate unit.The Association contends that the unit should include engineers,draftsmen, and clerks, but has offered no evidence in support of itscontention.A stipulation of the parties, in evidence, indicates, andwe find, that the engineers, draftsmen, and clerks are treated differ-ently than production employees generally, with reference to vaca-tions, holidays, sick leave, and salary or wage periods, and that theformer group is engaged in either clerical, planning; or designingwork.We shall exclude engineers, draftsmen, and clerks from theunit.We find that all employees of the Company at its Gary, Indiana,plant, excluding foremen, assistant foremen or supervisors in chargeof any classes of labor, watchmen, guards, clerical or salaried em-ployees, draftsmen, drafting engineers, and designers, constitute aunit appropriate for the purposes of collective bargaining, and thatsaid unit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe Company and the S. W. 0. C., by stipulation in evidence, agreedto a check by the Regional Director of the original membership rec-ords of the S. W. O. C. against the Company's pay roll of November 1,1941, to determine whether the S. W. 0. C. represents a majority of theCompany's employees in the appropriate unit.The Association, con-tending that the adherence of a number of the employees to theS.W. 0. C. had been secured by coercion,' requested an election.Wefind that the question which has arisen concerning the representationof employees of the Company can best be resolved by an election bysecret ballot.6In accordance with our usual practice, we shall direct"The Trial Examiner rejected the Association's offer to prove coercionCf.Matter ofFisher Body CorporationandUnited Automobile Workers of America Local 76,7 N. L. R B1083, 1092.'Matter of Cudahy Pacl5inq CompanyandUnited Packinghouse Workers of America,Local No. 21, of the Packinghouse Workers Organtizing Committee,13 N. L. R B. 526;Armour & CompanyandUnited Packinghouse Workers, Local Industrial Union No. 13of Packinghouse Workers Organizing Committee,13 N. L. R. B. 567;Alpena Garment Com-pany, Inc.andInternational Ladies Garment Workers Union,13 N L. R. B. 720;IsthmianSteamshipCompanyandCommercial Telegraphers Union, Marine Division, A F of L.,13 N. L. R B. 969;Armour & Company of DelawareandUnited Packinghouse Workers,Local Industrial Union No 3417, Division 8, of the Packing House Workers OrganizingCommittee,affiliated withthe Congress of IndustrialOrganizations,13 N. L. R. B. 1143. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the persons eligible to participate in the election shall be theemployees in the appropriate unit who worked for the Company dur-ing the pay-roll period immediately preceding the date of the Direc-tion of Election herein, subject to such limitations and additions asare set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of American Bridge Company, Gary, Indiana,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All employees of the Company at its Gary, Indiana, plant, ex-cluding foremen, assistant foremen or supervisors in charge of anyclasses of labor, watchmen, guards, clerical or salaried employees,draftsmen, drafting engineers, and designers, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act..DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith American Bridge Company,Gary, Indiana, an election by secretballot shall be conducted as early as possible but not later than thirty(30) days from the date of this Direction,under the direction andsupervision of the Regional Director for the Thirteenth Region, act-ing in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all employees who worked for the Company at its plant inGary, Indiana, during the pay-roll period immediately preceding thedate of this Direction of Election,including employees who did notwork during such pay-roll period because they were ill or on vacation,or in the active military service or training of the United States, ortemporarilylaidoff, but excluding foremen, assistant foremen orsupervisors in charge of any classes of labor, watchmen,guards, cler-ical or salaried employees,draftsmen,drafting engineers,and de-signers,and those employees who have since quit or been discharged AMERICAN BRIDGE COMPANY629for cause, to determine whether they desire to be represented forpurposes of collective bargaining by Local Union No. 1117, SteelWorkers Organizing Committee, affiliated with the Congress of Indus-trial Organizations, or by Employees Bargaining and Benefit Associa-tion,Gary Plant of the American Bridge Co., unaffiliated, or byneither.